RIGGS, J.
Linus Sanford is the executor of the estate of JohnAlbert, deceased. The FidelityTrust and Safety Vault Company is a creditor of the estate. The latter complained to the Cape Girardeau Court of Common Pleas (a court having original probate jurisdiction and where the administration of the estate was then pending), that one of the sureties on the bond of the executor had died, and it asked for an order requiring a new bond (R. S. 1889, sec. 26.) When the matter was called up for disposition it appeared that an attorney' who represented some of the heirs and creditors had been recently elected judge of the court. Thereupon the attorney for the Fidelity Company made an applicátion for a certification of the matter to the circuit court of the county, as provided by section 3403, Revised Statutes 1889. The papers were transmitted to the circuit court, where the matter was heard, and the executor ordered to give a new bond. Failing to comply with the order his letters were revoked. He has appealed to this court.
See next case. — Eeporter.
It is insisted by tbe appellant tbat tbe application of tbe attorney of tbe creditor for a certification of tbe case to tbe circuit court was not a compliance with section 8408, Eevised Statutes'1889, and tbat therefore tbe order of certification based on tbis application did not bave tbe effect of conferring on tbe circuit court jurisdiction to bear and determine tbe matter. Eor tbe reason stated in our opinion in tbe case of In re Est. of Jobn Albert, deceased, No. 7409, not yet reported, we rule tbis question against tbe appellant.
Practice, trial. Tbe appellant also complains of tbe failure of tbe Fidelity Company, wbicb is a foreign corporation, to give a cost bond. Tbe question is not properly before us for review. It could not be raised by an objection to tbe admission of evidence. Finding no error in tbe record, tbe judgment of tbe circuit court will be affirmed.
All concur.